Per Curiam.
By decision dated December 4, 2008, this Court suspended respondent from the practice of law for a period of two years (Matter of Rosenthal, 57 AD3d 1085 [2008], lv denied 12 NY3d 739 [2009], cert denied 558 US —, 130 S Ct 90 [2009]). He now applies for reinstatement. Petitioner opposes the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P, Spain, Rose, Stein and Egan Jr., JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.